Esco Communications, Inc. v. Billy and Ethel Dawson, et al















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-192-CV

     ESCO COMMUNICATIONS, INC.,
                                                                         Appellant
     v.

     BILLY AND ETHEL DAWSON, ET AL,
                                                                         Appellees
 

From the 249th District Court
Johnson County, Texas
Trial Court # 249-245-98
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      On July 17, 2000, Appellant Esco Communications, Inc. and Appellees Billy and Ethel
Dawson, individually and as representatives of the Estate of Luke Bryan Dawson filed a joint
motion to remand this case for rendition of a judgment pursuant to a settlement agreement
among the parties.  In relevant portion, Rule 42.1(a) of the Texas Rules of Appellate
Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
 
            (1) in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or
 
(2) in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no other party may be prevented from
seeking any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a).
      The joint motion is signed by the parties’ attorneys.  In the motion, the parties state that
they have reached a settlement and ask that we reverse the trial court’s judgment and remand
the cause for rendition of a take-nothing judgment.  The parties also indicate that their
agreement provides that all court costs are to be taxed against Esco Communications.
      Rule 42.1(a)(1) authorizes us to dispose of an appeal in accordance with the parties
agreement.  This includes the ability to reverse the trial court’s judgment pursuant to a
settlement between the parties.  See Polley v. Odom, 963 S.W.2d 917, 917-18 (Tex.
App.—Waco 1998, no pet.).  Therefore, without reference to the merits of this appeal, we
reverse the trial court judgment and remand this cause to that court for rendition of a judgment
pursuant to the parties’ agreement.  In accordance with the parties’ motion, costs are taxed
against Esco Communications.
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Reversed and remanded 
Opinion delivered and filed July 26, 2000
Do not publish

style="text-align: justify">Do not publish